Exhibit 10.1
KEITHLEY INSTRUMENTS, INC.
2011 Annual Incentive Compensation Plan
Introduction
     Keithley Instruments, Inc. (the “Company”) has established an Annual
Incentive Compensation Plan (the “Plan”) as part of a competitive compensation
program for the officers and key management employees of the Employers (as
defined below). This Plan is also referred to as the Short-Term Incentive
Compensation Plan.
Plan Objective
     The Company desires to attract, retain and incent talented employees to
enable the Company to meet its financial and business objectives. The objective
of the Plan is to provide an opportunity to those employees whose performance
has a significant impact on the Company’s short-term and long-term profitability
to earn annual incentive compensation based on such profitability.
Administration
     The Plan is administered by Board of Directors or the Compensation and
Human Resources Committee of the Board of Directors of the Company (in either
case, referred to as the “Committee”). The Committee:

  (a)   May amend, modify, or discontinue the Plan.     (b)   Will designate
Plan Participants at the officer level.     (c)   Will review and approve the
annual performance criteria.     (d)   Will approve individual incentive
compensation Awards to Participants who are officers.     (e)   Delegates to the
Chief Executive Officer or other officer of the Company the power to designate
Plan Participants and approve incentive compensation Awards to Participants who
are not officers.

     A Participant must be employed on September 30 of the Award Term (the
“Qualification Date”) in order to be entitled to receive an Award hereunder.
Notwithstanding the foregoing, if:

  (a)   the Plan is modified or terminated during the Award Term in a manner
that adversely affects the rights of any Participant, each so affected
Participant who is employed by the Company on the Change Date (as defined below)
and would have otherwise been entitled to (and has not otherwise received) a
payment with respect to an Award granted hereunder, but for such modification or
termination (making the assumption there would be no discretionary adjustment by
the Committee (or officer) as to the Award amount), shall receive, no later than
forty-





--------------------------------------------------------------------------------



 



      five (45) days following the end of the fiscal quarter in which the date
of such modification or termination (the “Change Date”) occurs, a Pro Rata
Award. After payment of any such Pro Rata Award, (x) upon termination of the
Plan, Participants will be entitled to no further payments with respect to
Awards or other rights hereunder, and (y) upon modification of the Plan,
Participants will only be entitled to Awards under the Plan as so modified as of
the Change Date; or     (b)   a Participant’s employment is terminated by the
Company without cause prior to the Qualification Date, such Participant shall
receive, no later than forty-five (45) days following the end of the fiscal
quarter in which the applicable Triggering Event occurs, a Pro Rata Award. After
payment of any such Pro Rata Award, a Participant whose employment is terminated
by the Company will be entitled to no further payments with respect to Awards or
other rights hereunder.

     In addition, the Committee may approve a pro rata incentive compensation
Award for Participants who terminate employment prior to the Qualification Date,
provided those Participants were actively at work for the first forty-five
(45) days in the Award Term and (1) whose employment is terminated due to death,
Disability, Retirement or (2) at the recommendation of the Chief Executive
Officer.
     The Committee shall have complete authority to interpret all provisions of
this Plan consistent with law, to prescribe the form of any instrument
evidencing any Award granted or paid under this Plan, to adopt, amend and
rescind general and special rules and regulations for its administration, and to
make all other determinations necessary or advisable for the administration of
this Plan. A majority of the Committee shall constitute a quorum, and the action
of members of the Committee present at any meeting at which a quorum is present
or acts unanimously approved in writing by all Committee members, shall be the
act of the Committee. All acts and decisions of the Committee with respect to
any questions arising in connection with the administration and interpretation
of this Plan, including the severability of any or all of the provisions hereof,
shall be conclusive, final and binding upon the Company and all present and
former Participants and employees and their respective descendants, successors
and assigns. No member of the Committee shall be liable for any such act or
decision made in good faith.
Determination of Individual Incentive Compensation Awards
     A target incentive percentage for each Participant under the Plan will be
established at the beginning of each Award Term and approved by the Committee,
if required, or the Chief Executive Officer or other officer in cases where he
or she has been delegated power by the Committee, and will be established with
consideration of competitive market data. The amount of the target Award for the
Award Term (the “Annual Target Award”) for each Participant is equal to the
target incentive percentage multiplied by the Participant’s annual salary in
effect on the first day of the Award Term, or in the case of a Participant added
to the Plan at a later date, his starting salary or then current salary. For
each Participant, a portion of his or her Award can be earned each fiscal
quarter and the target Award for a fiscal quarter (“Quarterly Target Award”)
will be equal to the Annual Target Award divided by four (4).

2



--------------------------------------------------------------------------------



 



     The portion of the Award earned by a Participant for each fiscal quarter of
the Award Term (“Quarterly Award Amount”) will be calculated at the end of such
fiscal quarter based on performance against the criteria (see Addendum). At the
end of the Award Term or any fiscal quarter thereof, the Award or the Quarterly
Award Amount may then be further modified based on a Participant’s performance
and contributions for the year or quarter, as applicable, by up to 25% either
plus or minus of target payout for the year or quarter, as applicable. If a
Participant’s performance during the Award Term or fiscal quarter thereof, as
applicable, is determined to be unsatisfactory, the Committee or, in the case of
non-officers, the Chief Executive Officer or other officer to which the
Committee delegates such authority, reserves the right to reduce the
Participant’s Award for the Award Term or fiscal quarter thereof to zero. For
each Participant, Quarterly Award Amounts may not exceed two (2) times the
Quarterly Target Award and aggregate Awards for the Award Term may not exceed
two (2) times the aggregate amount of his or her Annual Target Award.
Payment Date/Taxes
     Except as set forth in under “Administration” above, promptly following the
Committee’s or the Chief Executive Officer’s approval, as appropriate, of the
final Quarterly Award Amounts (including any discretionary adjustments) for the
Award Term, the Employer shall pay the Awards earned to the Participants in
cash, subject to all withholdings and deductions described in the following
sentence; provided, however, that (i) no Award shall be payable to a Participant
except as determined by the Committee or the Chief Executive Officer, as
appropriate and (ii) and Awards earned during the Award Term shall be paid
during the period from October 1st through December 31st of the fiscal year
following the Award Term provided that no valid deferral election has been
previously made by the Participant. Any Award or portion thereof paid to a
Participant under this Plan shall be subject to all applicable foreign, federal,
state and local income tax, social security and other standard withholdings and
deductions, including 401(k) contributions if so elected.
Definitions
     (a) “Award” means cash paid to a Participant under the Plan for the
applicable Award Term in an amount determined in accordance with the Plan.
     (b) “Award Term” means the period corresponding with the Company’s fiscal
year beginning October 1 and ending September 30.
     (c) “Disability” means an approved application for disability benefits
under an Employer’s long term disability plan or under any applicable government
program.
     (d) “Employer” means each of the Company and its wholly owned subsidiaries,
as applicable.
     (e) “Participant” means any person who is classified by an Employer as a
salaried employee who in the judgment of the Committee or the Chief Executive
Officer, as appropriate occupies a key position in which his efforts may
significantly contribute to the profits or growth of the Company; and provided
that following the end of the Award Term the Committee, or the Chief Executive
Officer, as appropriate, may make one or more discretionary Awards to

3



--------------------------------------------------------------------------------



 



employees of an Employer who were not previously designated as Participants.
Directors of an Employer who also are employees of the Company are eligible to
participate in the Plan. The Committee, or the Chief Executive officer in the
case of a non-officer Participant, shall have the power to add Participants at
any later date in the Award Term if individuals subsequently become eligible to
participate in the Plan. Each Participant shall be notified that he or she is
eligible to receive an Award and the amount of his target Award.
     (f) “Pro Rata Award” means a cash payment (less all applicable foreign,
federal, state and local income tax, social security and other standard
withholdings and deductions, including 401(k) contributions if so elected) equal
to a pro rata portion of the Award, calculated by multiplying (i) a fraction
equal to the number of days in the fiscal quarter of the Award Term ending on
the Trigger Date divided by the number of days in such fiscal quarter, by
(ii) the payout amount such Participant would have otherwise been entitled to
receive as of the Qualification Date with respect to such fiscal quarter in
accordance with the terms hereof (making the assumption there is no
discretionary adjustment by the Committee (or officer) as to the Award amount).
     (g) “Retirement” means a termination of employment with the Company or any
Employer at or after age 55 and the completion of 5 or more years of service
with the Company or any Employer.
     (h) “Trigger Date” means with respect to a Pro Rata Award, the Change Date
or the date of termination without cause, as applicable.
General Plan Provisions
     (a) No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Employer, or shall in any way affect the right and power of an Employer to
terminate the employment of any employee at any time with or without assigning a
reason therefore to the same extent as the Company might have done if this Plan
had not been adopted.
     (b) Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of Ohio.
     (c) Miscellaneous. Headings are given to the sections of this Plan solely
as a convenience to facilitate reference. Such headings, numbering and
paragraphing shall not in any case be deemed in any way material or relevant to
the construction of this Plan or any provisions thereof. The use of the
masculine gender shall also include within its meaning the feminine. The use of
the singular shall also include within its meaning the plural, and vice versa.
     (d) American Jobs Creation Act. It is intended that this Plan be exempt
from the requirements of Section 409A of the Internal Revenue Code, as enacted
by the American Jobs Creation Act.
     (e) Limitation on Rights of Participants; No Trust. No trust has been
created by the Company or any Employer for the payment of Awards granted under
this Plan; nor have the

4



--------------------------------------------------------------------------------



 



Participants been granted any lien on any assets of the Company or any Employer
to secure payment of such benefits. This Plan represents only an unfunded,
unsecured promise to pay by the Company and a Participant hereunder is a mere
unsecured creditor of his Employer.
     (f) Payment to Guardian. If an Award is payable to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Employers from
all liability with respect to such Award.
     (g) Effective Date. This Plan shall become effective as of October 1, 2010.
Performance Targets
     The performance targets for the Plan are attached as an Addendum to this
document.

5



--------------------------------------------------------------------------------



 



Addendum to 2011 Annual Incentive Compensation Plan for Fiscal Year 2011
FY2011 Performance Targets
For the Award Term ending September 30, 2011 (“fiscal year 2011”), Quarterly
Awards Amounts may be earned by Participants based on the target incentive
percentage specified in such Participant’s Award and upon the following terms
and conditions:

  1.   The performance criteria for Awards is the Company’s Return on Sales
(ROS), which is defined as follows: Pre-tax Earnings* / Net Sales

 

*   Excluding Bonus Expense and Special or Extraordinary Items that are not
within the ordinary course of business

  2.   The amounts payable under an Award will be earned and calculated based on
ROS for each of the Company’s fiscal quarters during the Award Term.

  3.   ROS criteria for determining Quarterly Award Amounts for each fiscal
quarter is set forth in the table below. If the Company achieves the ROS
criteria for 100% payout during the quarter, then the Quarterly Target Award
payout is achieved. If ROS is below or above the 100% payout ROS criteria, the
Quarterly Payout Amount decreases or increases based on a linear slope, subject
to minimum and maximum ROS percentages.

                                  Payout                 Percentage            
    of Quarterly                 Target                 Award   Q1 ROS Criteria
  Q2 ROS Criteria   Q3 ROS Criteria   Q4 ROS Criteria
0%
  <6.1 %(minimum)   <6.1 %(minimum)   <6.2 %(minimum)   <6.3 %(minimum)
11.5%
    6.1 %     6.1 %     6.2 %     6.3 %
23%
    7.2 %     7.3 %     7.4 %     7.7 %
46%
    9.4 %     9.6 %     9.9 %     10.4 %
68.9%
    11.7 %     11.9 %     12.3 %     13.0 %
100%
    14.7 %     15.0 %     15.7 %     16.7 %
114.9%
    16.1 %     16.5 %     17.2 %     18.4 %
137.9%
    18.3 %     18.8 %     19.7 %     21.1 %
160.8%
    20.5 %     21.1 %     22.1 %     23.7 %
200%
  ≥24.3 %(maximum)     ≥25.0 %(maximum)     ≥26.3 %(maximum)     ≥28.3
%(maximum)

Rev. 9/28/10

6